TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00112-CV



                    Premier Ambulatory Surgery of Austin, L.L.P. d/b/a
                         South Austin Surgery Center, Appellant

                                              v.

                                  Sandra Pellerin, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. D-1-GN-11-002325, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Premier Ambulatory Surgery of Austin, L.L.P. d/b/a South Austin

Surgery Center no longer wishes to pursue its appeal and has filed an Unopposed Motion for

Voluntary Dismissal. Appellant’s counsel states that he has conferred with counsel for appellee

Sandra Pellerin, who does not oppose this motion. We grant the motion and dismiss the appeal.

Tex. R. App. P. 42.1(a).



                                           __________________________________________

                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: April 25, 2012